DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 20 April 2021 has been entered.  Claims 1, 3-12, and 14-22 remain pending in the application.  Claims 2 and 13 are canceled from consideration.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Veros (U.S. Patent 8,453,669), in view of Boyher (U.S. Patent Publication 2008/0276998) in further view of Brewer (U.S. Patent Publication 2016/0121060).
Regarding claim 1, Veros discloses a waterway assembly 10’ for a faucet comprising:
a waterway adapter 60’ which is a single molded piece of polymer (Col. 5 line 11-13), including a body (at 60’) having a valve interface member (front face of adapter 60’) and a plurality of downwardly extending connecting tubes 42’/44’/46’ (as a three dimensional element, nipples 42’, 44’, 46’ all extend in every direction including downward) and wherein the waterway assembly further defines a nipple 42’/44’/46’ having a plurality of barbs 48’ concentrically within the first end of the flexible tubular member (Col. 4 line 13-20); and
a plurality of tubular assemblies 30’/50’, each of the tubular assemblies including:
a flexible tubular member 12’/14’/16’ formed of a polymer and having opposing first 34’ and second 32’ ends; 
a collar 50’ overmolded around the first end of the flexible tubular member; wherein the nipple and concentric barbs of each of the connecting tubes of the waterway adapter is received within the first end of one of the flexible tubular members (FIG. 7 clearly illustrates nipple 44’ is received within tube 14’);
wherein a portion of the waterway adapter is disposed within the plurality of collars 62’, 64’, 66’  when the connecting tubes of the waterway adapter are received within the first ends of the flexible tubular members; and

Veros is silent regarding the entirety of the waterway adapter being a single molded piece with nipples extending from said single molded piece, and the connecting tubes expand an inner diameter of the flexible tubular members.
However, Boyher teaches the connecting tubes 20/520 extend directly from the manifold 12/112 (comparable to the waterway adapter) expanding an inner diameter of the flexible tubular members 438 (FIG. 2a, 5, 19; Paragraph 60, 62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Veros by having the connecting tubes extend from the waterway adapter and expand the inner diameter of the flexible tubular members when said flexible tubular members are connected to the connecting tubes, as taught by Boyher, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice and by expanding the inner diameter of the flexible tubular member, a more robust seal is created between the components.
Furthermore, Brewer teaches a method for creating a single, unitary, polymeric body within a valve by molding (Clm. 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Veros by molding the waterway assembly 30’ and the nipples 42’/44’/46’ as a single monolithic entity , as taught by Brewer, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice and providing a more water tight connection between the components by eliminating the connection between the assembly and nipples.

Veros further discloses the flexible tubular member and the collar of each of the tubular assemblies are cross-linked as an assembly (Col. 4 line 29-49).
Regarding claim 6, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 5.
Veros further discloses the flexible tubular member and the collar of each of the tubular assemblies comprise a cross-linked polyethylene (Col. 4 line 29-49).
Regarding claim 7, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Veros further discloses the single molded piece of polymer forming the waterway adapter further includes rearwardly extending rails 260’ configured to be received within a faucet hub 20’ (FIG. 6, 7; Col. 7 line 57-65).
Regarding claim 8, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Veros further discloses the plurality of flexible tubular members include a hot water inlet tube 12’, a cold water inlet tube 14’, and a water outlet tube 16’ (FIG. 6; Col. 7 line 51-56).
Regarding claim 20, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Veros further discloses no secondary sealing component is in engagement between the downwardly extending connecting tubes and the flexible tubular members (FIG. 7).
Figure 7 clearly illustrates that there only exists the surface seal created between the downwardly extending connecting tubes and the flexible tubular members and no other sealing .

Claims 3-4, 9-12, 14-15, and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Veros in view of Boyher in further view of Brewer, in further view of Yunk (U.S. Patent 8,844,111).
Regarding claim 3, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Veros further discloses the nipples expand the inner diameter of the flexible tubular members (FIG. 7).
Veros is silent regarding the expansion is by at least 20 percent.
However, Yunk teaches connecting a tube 12 to a nipple 50a/50b expanding the inner diameter of the tubing between 5% and 100% inclusive (FIG. 2B, 7-9; Col. 7 line 16-42).
Accordingly, the inner diameter of the flexible tubular member is taught to be expanded by at least 20%.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Veros by expanding the inner diameter of the flexible tubular member by at least 20% once the nipple is inserted in the flexible tubular member, as taught by Yunk, since it has been held that discovering an optimum value, specifically the optimal deformation of the tubular member to achieve the most effective connection, of a result effective variable involves only routine skill in the art.
Regarding claim 4, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 3.
Veros/Yunk further teaches connecting a tube (Yunk 12) to a nipple (Yunk 50a/50b) expanding the inner diameter of the tubing between 5% and 100% inclusive (Yunk FIG. 2B, 7-9; Col. 7 line 16-42).

Regarding claim 9 Veros discloses a waterway assembly 10’ for a faucet comprising:
a waterway adapter 60’ which is a single molded piece of polymer having a valve interface member (front face of adapter 60’) and a plurality of connecting tubes 42’/44’/46’, and wherein the waterway assembly further defines a nipple 42’/44’/46’ having a plurality of concentric barbs 48’ disposed on each of the plurality of connecting tubes (Col. 4 line 13-20) and the plurality of connecting tubes includes a hot water connecting tube 42’, a cold water connecting tube 44’, and a water outlet connecting tube 46’; 
a plurality of flexible tubular members 12’/14’/16’, each formed of a polymer and having opposing first 34’ and second 36’ ends; and
a plurality of collars (portion of collar 50’ through which nipples 42’, 44’, and 46’ extend, as seen in FIG. 7 with respect to nipple 44’), each supported by the first end of one of the plurality of flexible tubular members;
wherein the plurality of flexible tubular members and the plurality of collars make up a plurality of tubular assemblies;
wherein the plurality of flexible tubular members include a hot water inlet tubular member 12’, a cold water inlet tubular member 14’, and a water outlet tubular member 16’;
wherein the plurality of collars includes a first collar (portion of collar 50’ receiving nipple 42’ as seen in FIG. 7 regarding 44’) concentrically receiving the first end of the hot water inlet tubular member, a second collar (portion of collar 50’ receiving nipple 44’ as seen in FIG. 7) concentrically receiving the first end of the cold water inlet tubular member, and a third collar (portion of collar 50’ receiving nipple 46’ as seen in FIG. 7 regarding 44’) concentrically receiving the first end of the water outlet tubular member;

the cold water connecting tube received within (radially within the outer surface of tube 14’ and the second collar as defined above) the first end of the cold water inlet tubular member, the cold water connecting tube expanding an inner diameter of the first end of the cold water inlet tubular member (See FIG. 7); 
the outlet water connecting tube received within (radially within the outer surface of tube 16’ and the third collar as defined above) the first end of the water outlet tubular member, the water outlet connecting tube expanding an inner diameter of the first end of the water outlet tubular member (See FIG. 7); and 
wherein the connecting tubes have a greater hoop strength than the first ends of the plurality of tubular assemblies such that the connecting tubes resist deformation (as seen in FIG. 7), while expanding the first ends of the plurality of flexible tubular members (as seen in FIG. 7) (FIG. 5-8; Col. 7 line 36-Col. 9 line 3).
Veros is silent regarding the entirety of the waterway adapter being a single molded piece with nipples extending from said single molded piece, and the connecting tubes expand an inner diameter of the flexible tubular members, and the expansion of the hot water inlet tubular member, the cold water inlet tubular member, and the water outlet tubular member is by at least 20 percent.
However, Boyher teaches the connecting tubes 20/520 extend directly from the manifold 12/112 (comparable to the waterway adapter) expanding an inner diameter of the flexible tubular members 438 (FIG. 2a, 5, 19; Paragraph 60, 62).

Furthermore, Brewer teaches a method for creating a single, unitary, polymeric body within a valve by molding (Clm. 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Veros by molding the waterway assembly 30’ and the nipples 42’/44’/46’ as a single monolithic entity , as taught by Brewer, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice and providing a more water tight connection between the components by eliminating the connection between the assembly and nipples.
Additionally, Yunk teaches connecting a tube 12 to a nipple 50a/50b expanding the inner diameter of the tubing between 5% and 100% inclusive (FIG. 2B, 7-9; Col. 7 line 16-42).
Accordingly, the inner diameter of the flexible tubular member is taught to be expanded by at least 20%.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Veros by expanding the inner diameter of the hot water inlet tubular member, the cold water inlet tubular member, and the water outlet tubular member by at least 20% once the nipple is inserted in the flexible tubular member, as taught by Yunk, since it has been held that discovering an optimum 
Regarding claim 10, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 9.
Veros further discloses the collar is overmolded around the first end of the flexible tubular member (Col. 4 line 29-49).
Regarding claim 11, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 10.
Veros further discloses the flexible tubular member and the collar of each of the tubular assemblies are cross-linked as an assembly (Col. 4 line 29-49).
Regarding claim 12, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 11.
Veros further discloses the flexible tubular member and the collar of each of the tubular assemblies comprise a cross-linked polyethylene (Col. 4 line 29-49).
Regarding claim 14, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 9.
Veros/Yunk further teaches connecting a tube (Yunk 12) to a nipple (Yunk 50a/50b) expanding the inner diameter of the tubing between 5% and 100% inclusive (Yunk FIG. 2B, 7-9; Col. 7 line 16-42).
Accordingly, the inner diameter of the flexible tubular member is taught to be expanded by at least 50%.
Regarding claim 15, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 9.

Regarding claim 21, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 9.
Veros further discloses no secondary sealing component is in engagement between the plurality of connecting tubes and the plurality of flexible tubular members (FIG. 7).
Figure 7 clearly illustrates that there only exists the surface seal created between the plurality of connecting tubes and the plurality of flexible tubular members and no other sealing component is relied upon to connect the plurality of connecting tubes and the plurality of flexible tubular members.

Claims 16-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Veros in view of Boyher in further view of Brewer, in further view of Thomas (U.S. Patent 7,766,043).
Regarding claim 16, Veros discloses a method of manufacturing a waterway assembly 10’, the method comprising the steps of: providing a polymeric tube 12’/14’/16’ having a first hoop strength;
overmolding a collar (portion of collar 50’ through which nipples 42’, 44’, and 46’ extend, as seen in FIG. 7 with respect to nipple 44’) on a first end 34’ of the polymeric tube;
attaching a fitting 36’ on a second end of the polymeric tube to define a tubular assembly 30’;
providing a waterway adapter 60’ which is a single molded piece of polymer having a valve interface member (front face of adapter 60’) and a plurality of downwardly extending connecting tubes 42’/44’/46’ (as a three dimensional element, nipples 42’, 44’, 46’ all extend in every direction including downward), wherein the waterway assembly further defines a nipple 42’/44’/46’ having a plurality of concentric barbs 48’ disposed on each of the plurality of connecting tubes (Col. 4 line 13-20) wherein each of the plurality of connecting tubes has a second hoop strength greater than the first hoop strength 
press-fitting the first end of the polymeric tube onto one of the connecting tubes (See FIG. 7) of the waterway adapter, wherein the collar reinforces the first end of the polymeric tube for radial expansion, while the connecting tubes resist deformation (FIG. 5-8; Col. 4 line 50-64).
Veros is silent regarding the nipples extending from the single molded piece of polymer and the manner of attaching the fitting on a second end of the polymeric tube to define a tubular assembly is overmolding.
However, Boyher teaches the connecting tubes 20/520 extend directly from the manifold 12/112 (comparable to the waterway adapter) expanding an inner diameter of the flexible tubular members 438 (FIG. 2a, 5, 19; Paragraph 60, 62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Veros by having the connecting tubes extend from the waterway adapter and expand the inner diameter of the flexible tubular members when said flexible tubular members are connected to the connecting tubes, as taught by Boyher, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice and by expanding the inner diameter of the flexible tubular member, a more robust seal is created between the components.
Furthermore, Brewer teaches a method for creating a single, unitary, polymeric body within a valve by molding (Clm. 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Veros by molding the waterway assembly 30’ and the nipples 42’/44’/46’ as a single monolithic entity , as taught by Brewer, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice and 
However, Thomas teaches overmolding a fitting 96 on a second end 92 of the polymeric tube 28 to define a tubular assembly (FIG. 2-4, Col. 7 line 27-35; Claim 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Veros by overmolding a fitting onto the second end of the polymeric tube, as taught by Thomas, for the purpose of creating a more robust attachment between the tube and the fitting.
Regarding claim 17, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 16.
Veros further discloses the step of inserting the waterway adapter within a faucet hub 20’ (FIG. 6).
Regarding claim 18, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 16.
Veros further discloses the step of cross-linking the tubular assembly (Col. 4 line 29-49).
Regarding claim 22, Veros, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 16.
Veros further discloses no secondary sealing component is in engagement between the connecting tube and the polymeric tube (FIG. 7).
Figure 7 clearly illustrates that there only exists the surface seal created between the connecting tube and the polymeric tube and no other sealing component is relied upon to connect the connecting tube and the polymeric tube.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Veros in view of Boyher in further view of Brewer, in further view of Thomas, in further view of Yunk.

Veros further discloses the press-fitting step includes expanding the inner diameter of the polymeric tube (FIG. 7).
Veros is silent regarding the expansion is by at least 20 percent.
However, Yunk teaches connecting a tube 12 to a nipple 50a/50b expanding the inner diameter of the tubing between 5% and 100% inclusive (FIG. 2B, 7-9; Col. 7 line 16-42).
Accordingly, the inner diameter of the polymeric tube is taught to be expanded by at least 20%.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Veros by expanding the inner diameter of the polymeric tube by at least 20% once the nipple is inserted in the polymeric tube, as taught by Yunk, since it has been held that discovering an optimum value, specifically the optimal deformation of the tubular member to achieve the most effective connection, of a result effective variable involves only routine skill in the art.

Response to Arguments
Applicant’s arguments, see pages 7-11 of applicant’s remarks, filed 20 April 2021, with respect to the rejection(s) of claim(s) 1, 9, and 16 under 35 U.S.C. 103 have been fully considered.  While the arguments are not persuasive, in an effort to further prosecution, and make the rejection more clear, a new ground(s) of rejection is made in view of 35 U.S.C. 103 including secondary reference Brewer.
Applicant’s argument stating that the connector 520 of Boyher is metal and therefore does not teach the limitation is not persuasive.  Boyher is relied upon to show that it is known in the art to mold the connector directly to the waterway adapter.  Veros has already disclosed using polymeric materials.  Furthermore, in an effort to clarify the rejection, Brewer teaches that it is known to mold complex polymeric elements as a single piece.  Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kemp (U.S. Patent 9,611,945) discloses a waterway assembly similar to the present disclosed invention, further illustrating connecting projections 90/92 extending from the bottom of the waterway adapter.
Kluz (U.S. Patent 10,302,224) discloses a method to create complex, monolithic, three dimensional valve elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753